Citation Nr: 1434892	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-14 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.  

2. Entitlement to a disability rating in excess of 20 percent for service-connected degenerative arthritis of the lumbar spine (previously rated as lumbar strain with mechanical low back pain) (lumbar spine disability), prior to December 9, 2013; and in excess of 40 percent from July 1, 2014.  

3. Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a cervical spine injury with traumatic arthritis (cervical spine disability), prior to August 1, 2013 and from December 1, 2013.  

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to June 1997.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In October 2013, the Board, inter alia, reopened the Veteran's claim for service connection for GERD, and remanded this case for further development.  The reopened claim for service connection for GERD, and the remaining claims left on appeal were remanded by the Board for additional development which was partially fulfilled by providing the Veteran with VA examinations in December 2013.  

In a May 2014 rating decision, the Veteran, inter alia, was granted a temporary total evaluation of 100 percent, assigned effective December 9, 2013, based on surgical or other treatment necessitating convalescence for the lumbar spine, and a 40 percent evaluation, effective April 1, 2014; and a temporary total evaluation of 100 percent, assigned effective August 1, 2013, based on surgical or other treatment necessitating convalescence for the cervical spine, and a 20 percent evaluation, effective December 1, 2013; and was denied a disability rating in excess of 20 percent for residuals of a cervical spine injury with traumatic arthritis.  The case has returned to the Board for appellate review.  Because these increased ratings did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, these claims remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  In this decision, the RO also granted service connection for radiculopathy of the upper and lower extremities related to the Veteran's spine disabilities.  As such are complete grants of those benefits sought on appeal, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

In a July 2014 rating decision, the RO, inter alia, extended the Veteran's temporary total evaluation based upon surgical or other procedure requiring convalescence, from April 1, 2014 to July 1, 2014, the period showing that he continued to recover from his lumbar spine disability.  The RO also reduced the evaluation of the lumbar spine disability to 40 percent disabling, effective July 1, 2014, the expiration of convalescence.  

In evaluating this case, the Board reviewed the physical claims file and the virtual VA claims file to ensure a complete assessment of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from July 1, 2014, and entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. The preponderance of the evidence shows that the Veteran's GERD is not related to service or to an incident of service origin, nor is it caused or aggravated by any service-connected disabilities.  

2. Prior to December 9, 2013, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his service-connected lumbar spine disability had not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less, any ankylosis, or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

3. Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his service-connected cervical spine disability has not been productive of forward flexion of the cervical spine to 15 degrees or less; ankylosis; or IVDS with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1. The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.310 (2013).  

2. Prior to December 9, 2013, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).  

3. Throughout the appeal period, the criteria for a rating in excess of 20 percent for the service-connected cervical spine disability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of March 2010 and August 2010 letters, sent prior to the June 2010 and December 2010 rating decisions, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Further, he was notified that to substantiate a claim he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The March 2010 letter also contained information regarding claims for secondary service connection.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  

 A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that, collectively, the February 1998, May 2009, May 2010, September 2010, October 2010, March 2012, and December 2013 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the claimed disorders and service-connected disabilities in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

 Analysis

Service Connection

In his July 2009 claim, the Veteran reported that he had been diagnosed with GERD starting in June 2009, but that he believed he had this condition since the late 1990's and was misdiagnosed.  In March 2010 statement, he indicated that he took Motrin constantly upon entering the service in May 1990, which he believed caused his GERD, which was diagnosed since 1999.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a specified disease manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

 Following a thorough review of the record, the Board finds that the preponderance of the evidence shows that the Veteran's GERD is not related to service or to an incident of service origin, nor is it caused or aggravated by any service-connected disabilities.  Because the most probative evidence of record shows that there is no nexus between the Veteran's current GERD and the claimed in-service disease or injury; or that it was caused or aggravated by the service-connected disabilities, service connection is denied.  

First, the Board concedes that the Veteran has a current diagnosis of GERD.  Also, a January 2001 VA upper gastrointestinal study shows an impression of a transient, sliding type of hiatal hernia.  Moreover, the Veteran has been treated with nonsteroidal anti-inflammatory drugs (NSAIDs) during and after his separation from service.  

Second, the Board finds that there is some evidence of in-service occurrence of general gastrointestinal problems.  Specifically, from June 1991 to May 1997, the Veteran was treated on multiple occasions for constipation, diarrhea, vomiting, dehydration, nausea, abdominal cramping, and gastroenteritis.  Also, on his April 1997 Report of Medical History for the purpose of separation, the Veteran indicated that he had "stomach, liver, or intestinal trouble," and "frequent indigestion."  The examiner noted the Veteran had "increased gas status-post eating, occasional constipation..."  However, the service record is without a diagnosis of or treatment for GERD.  

Third, there is no nexus between the current GERD and the in-service treatment for general gastrointestinal problems.  In a February 1998 VA general examination the Veteran reported that he had bad indigestion, and that at times he experienced pain in the epigastrium, starting in 1994.  He also reported that in service he had vomiting on 12 occasions and had to go to the hospital, and that he suspected that his first wife may have been trying to poison him.  He experienced stomach flu with some diarrhea a few weeks prior to the examination.  He was ultimately diagnosed with a stomach condition with weight loss attributed to problems with "going through divorce," but no disease found and normal laboratory studies.  

During a December 2013 VA examination, the examiner noted GERD had been first diagnosed in 2001.  The examiner noted that it was the testimony of the Veteran that his PTSD symptoms began several years after service and that he was not diagnosed with GERD until 4 years after service.  The examiner opined that the evidence of the service treatment records reveals no treatment for or complaint of any symptoms or condition consistent with GERD while in service.  The examiner concluded that, after interviewing and examining the Veteran, reviewing the physical and virtual claims file as well as all pertinent records, it was less likely as not that the Veteran's currently diagnosed GERD had its onset during his period of active duty from May 1990 to June 1997.  

Fourth, the GERD was not caused or aggravated by the service-connected disabilities.  During a May 2010 VA examination, the Veteran reported that he was diagnosed with GERD starting in 1997.  An upper gastrointestinal diagnostic study revealed findings of moderate to severe gastroesophageal reflux without evidence of esophagitis, or any current hiatal hernia.  The Veteran was diagnosed with GERD.  The examiner opined that the GERD was not caused by or a result of medication for the Veteran's service-connected neck and/or shoulder disabilities.  The examiner noted that the Veteran had service-connected neck and shoulder disabilities, for which he was treated with Ibuprofen, an NSAID.  The examiner explained that NSAIDs can cause gastrointestinal complication through a mechanism where they inhibit the production of prostaglandins in the mucosal lining of the upper digestive tract, but they were not involved in the function of stomach acid production.  The examiner noted that NSAIDs induce gastrointestinal complications are ulcerative in nature and are not associated with acid production, and thus have no association with GERD.  The examiner noted that GERD is a condition where the lower esophageal sphincter opens spontaneously or does not close properly, allowing stomach contents to rise into the esophagus.  The examiner noted that although acid in the stomach can cause symptoms when GERD occurs and acid can cause damage to the lining of the esophagus, the acid does not directly cause the damage to the lining of the esophagus, and the acid does not directly cause GERD.  The examiner noted that causes of GERD include medications such as calcium channel blockers, nitrates, theophylline, caffeine and antihistamines, along with certain foods, obesity, pregnancy, smoking, and alcohol.  The examiner observed that the NSAIDs are specifically not listed as a cause of GERD.  The examiner noted that the Veteran had GERD by upper gastrointestinal testing, with no evidence of ulcers, which therefore rule out NSAID induced gastrointestinal complications.  The examiner concluded that the Veteran's GERD was not caused by or a result of the medication for the Veteran's service-connected neck and/or shoulder disabilities.  

During the December 2013 VA examination, the examiner opined that the Veteran's GERD was less likely than not proximately due to or the result of his service-connected disabilities.  The examiner noted that the cause of GERD is unknown, and that its physiologic mechanism is the weakening of the lower esophageal sphincter.  The reason for this is unknown but the risk factors include obesity, hiatal hernia, pregnancy, smoking, dry mouth, asthma, diabetes, delayed stomach emptying, connective tissue disorder and Zollinger Ellison Syndrome.  The examiner noted that absent from this list is any reference to any medical condition for which service connection has been established.  Also absent from the list is any medication used to treat any condition for which service connection has been established, to specifically include NSAIDs, like Naprosyn, which does not increase GERD.  The examiner noted that this commonly held belief is medically incorrect, as the mechanism for increase gastrointestinal disturbance with these drugs is interference with prostaglandin synthesis protecting the stomach and microulceration.  The examiner concluded that, after interviewing and examining the Veteran, and reviewing the physical and virtual claims file, as well as all pertinent records, it is less likely as not that any current GERD is proximately caused by or aggravated permanently beyond the natural progress of the disease by a service-connected disability, including medications used to treat the service-connected disabilities.  

The Board acknowledges the assertions by the Veteran in support of this claim.  The Veteran is competent to testify as to observable symptoms of gastrointestinal distress and discomfort during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In this case, the assertion by the Veteran that the onset of his GERD was in service does not constitute medical evidence in support of this claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's GERD was related to active duty or to a service-connected disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, the Veteran has inconsistently reported the date of onset of his GERD, and has claimed various theories of entitlement upon which to base the claim.  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of this claim.  

In sum, the Board finds that the most probative evidence fails to link the Veteran's GERD to service, or to his service-connected disabilities.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Higher Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Where, as in this case, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis.  Under DC 5003, for degenerative arthritis without compensable limitation of motion, a 10 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating applies where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  38 C.F.R. § 4.45(f).  

A lower back disability may be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine set forth in DCs 5235-5242.  Under the general rating formula, a 20 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires that the condition be manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

IVDS is rated under DC 5243, based upon the frequency of incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with rating of all other disabilities, whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Rating the lumbar spine disability, prior to December 9, 2013
  
Treatment records from the Veteran's private chiropractor, "W.G.C.," dated from July 2009 to March 2010, show that the Veteran was repeatedly "incapacitated" during his treatment, and that he often required rest for the entire day when that occurred.  

During a May 2010 VA spine examination the Veteran complained of symptoms of decreased motion, stiffness, weakness, spasms and pain in the center of his lower back.  The examiner observed there were incapacitating episodes of spine disease in the thoracolumbar region during the previous 12 month period, including on three days in January 2010, and for one day each in February 2010 and in March 2010.  The Veteran reportedly was able to walk one to three miles.  On physical examination, the Veteran's head position, posture, symmetry in appearance, and gait were found to be normal, and there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  The examiner observed there was spasm to the right side of the thoracic sacrospinalis, but no atrophy, guarding, pain with motion, tenderness or weakness.  Moreover, there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 85 degrees, extension to 25 degrees, and right and left lateral flexion and rotation to 30 degrees.  There was no objective evidence of pain following repetitive motion, or any additional limitations after three repetitions of range of motion.  The Veteran was diagnosed with mechanical lower back pain, no radiologic change.  

During a September 2010 VA spine examination, the examiner noted there was no history of urinary incontinence, urgency, retention requiring catheterization, frequency or nocturia.  Also, there was no history of fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, or fatigue.  However, there was a history of decreased motion, stiffness, pain, and spasm.  On physical examination, the Veteran did not have gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  He had normal head position, posture, gait, and symmetry in appearance.  He did not have spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar sacrospinalis.  Range of motion testing revealed flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 26 degrees, and right lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion, additional limitation with repetitive motion, objective evidence of pain following repetitive motion, or additional limitation after three repetitions of range of motion.  The Veteran was diagnosed with nonspecific lower back pain with referral to right leg and lumbar strain with mechanical low back pain.  

During a March 2012 VA spine examination, the examiner noted there were no flare-ups that impacted the function of the thoracolumbar spine.  On physical examination, the Veteran did not have gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  He had normal head position, posture, gait, and symmetry in appearance.  He did not have spasm, atrophy, guarding, pain with motion, tenderness, or weakness of the thoracolumbar sacrospinalis.  Range of motion testing revealed flexion to 80 degrees with painful motion at 80 degrees, extension to 30 degrees, left lateral flexion at 30 degrees, left lateral rotation to 30 degrees, right lateral flexion at 30 degrees, and right lateral rotation to 30 degrees with painful motion at 30 degrees.  There was no objective evidence of pain on active range of motion for extension, left lateral flexion and rotation, and right lateral flexion.  There was also no objective evidence of pain following repetitive motion, or additional limitation after three repetitions of range of motion.  There was no functional loss and/or impairment of the thoracolumbar spine, and there was no guarding or muscle spasm of the thoracolumbar spine.  There was also no evidence of IVDS of the thoracolumbar spine.  The Veteran was diagnosed with stable broad-based central disc protrusion L5 to S1 and focal left paracentral disc protrusion T12 to L1.  

Prior to December 9, 2013, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his service-connected lumbar spine disability had not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less, any ankylosis, or IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5237.  

Rating the cervical spine disability, prior to August 1, 2013 and since December 1, 2013

During the May 2010 VA spine examination, the examiner noted range of motion testing revealed flexion to 45 degrees, extension to 40 degrees, left and right lateral flexion and rotation to 35 degrees.  There was no objective evidence of pain on active range of motion, additional limitation with repetitive motion, objective evidence of pain following repetitive motion, or additional limitation after three repetitions of range of motion.  Also, there was no ankylosis of the cervical spine.  The Veteran was diagnosed with cervical spine injury with traumatic arthritis.  

During a September 2010 VA spine examination, on physical examination, the Veteran did not have cervical spine ankylosis.  Range of motion testing revealed flexion to 42 degrees, extension to 38 degrees, left lateral flexion to 39 degrees, left lateral rotation to 38 degrees, right lateral flexion to 40 degrees, and right lateral rotation to 37 degrees.  There was no objective evidence of pain on active range of motion, additional limitation with repetitive motion, objective evidence of pain following repetitive motion, or additional limitation after three repetitions of range of motion.  The Veteran was diagnosed with discogenic neck pain secondary to mild cervical spondylosis and residuals of cervical spine injury with traumatic arthritis.  

During a March 2012 VA spine examination, the examiner noted there were no flare-ups that impacted the function of the cervical spine.  On physical examination, range of motion testing revealed flexion to 40 degrees with painful motion at 35 degrees, extension to 40 degrees with painful motion at 30 degrees, left lateral flexion to 45 degrees with painful motion at 30 degrees, left lateral rotation to 75 degrees with painful motion at 70 degrees, right lateral flexion to 70 degrees with painful motion at 70 degrees, and right lateral rotation to 30 degrees with painful motion at 30 degrees.  After three repetitions of range of motion, findings included flexion, extension, and left and right lateral flexion to 40 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 75 degrees.  There was no functional loss and/or impairment of the cervical spine following repetitive testing, and there was no guarding or muscle spasm of the cervical spine.  There were no neurologic abnormalities.  The examiner noted that the Veteran had IVDS of the cervical spine, without any incapacitating episodes in the past 12 months.  The Veteran was diagnosed with cervical strain.  

During a December 2013 VA spine examination, the examiner noted there were bi-weekly flare-ups of stiffness that impacted the function of the cervical spine.  On physical examination, range of motion testing revealed flexion to 25 degrees with painful motion at 20 degrees, extension to 20 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, left lateral rotation to 25 degrees with painful motion at 20 degrees, right lateral flexion to 20 degrees with painful motion at 20 degrees, and right lateral rotation to 35 degrees with painful motion at 25 degrees.  After three repetitions of range of motion, findings include flexion to 25 degrees, extension to 20 degrees, and left and right lateral flexion to 20 degrees, right lateral rotation to 35 degrees, and left lateral rotation to 25 degrees.  There was functional loss and/or impairment of the cervical spine after repetitive testing in the form of less movement than normal, and pain on movement, but there was no ankylosis of the spine or IVDS.  The Veteran was diagnosed with degenerative disc disease and anterior cervical disc fusion from C5 to C6.  

Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, including flare-ups, his service-connected cervical spine disability has not been productive of forward flexion of the cervical spine to 15 degrees or less; ankylosis; or IVDS with incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5237.  

Extraschedular Ratings

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's lumbar and cervical spine disabilities, such as pain and limited motion.  The rating criteria are therefore adequate to evaluate both the lumbar and cervical spine and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's lumbar and cervical spine disabilities, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.  


ORDER

Service connection for GERD is denied.  

Prior to December 9, 2013, a disability evaluation in excess of 20 percent for the lumbar spine disability is denied.  

Prior to August 1, 2013 and from December 1, 2013, a disability evaluation in excess of 20 percent for the cervical spine disability is denied.  


REMAND

As noted, a temporary evaluation of 100 percent was assigned effective December 9, 2013 to July 1, 2014, and a 40 percent evaluation was awarded thereafter, based on the findings of December 2013 VA examination report.  A VA examination and medical opinion is required to assess the current state of the Veteran's lumbar spine disability, for the period from July 1, 2014.  

Also, the Board's October 2013 remand orders regarding the Veteran's claim for a TDIU rating remain incomplete insofar as the Veteran has not been afforded a TDIU examination.  Thus, the Board must regrettably send the case back to the RO to continue its compliance with the Board's October 2013 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to reassess the severity of the Veteran's lumbar spine disability.  All diagnostic testing and evaluations needed to make this determination should be performed, and all clinical findings reported in detail.  As well, it is imperative that the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.  

When reassessing the severity of the lumbar spine disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine.  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.  If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.  

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.  

The examiner should also comment on whether the Veteran has any associated degenerative disc disease, i.e., IVDS involving incapacitating episodes, and if so, the total duration of them during the past 12 months.  

2. Schedule the Veteran for an appropriate VA a general medical examination to ascertain the impact of all of his service-connected disabilities on his unemployability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (i.e., a 50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed should be provided. If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

3. Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


